UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1469


KATHLEEN BLICK; HAROLD BLICK,

                Plaintiffs - Appellants,

          v.

LONG BEACH MORTGAGE LOAN TRUST 2005-WL3,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:13-cv-00002-NKM-BWC)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen Blick; Harold Blick, Appellants Pro Se. Jason Cameron
Hicks, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Washington, DC,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kathleen and Harold Blick appeal the district court’s

order   dismissing    their   complaint   against    Long    Beach     Mortgage

Loan Trust as barred by the doctrine of res judicata.                  We have

reviewed the record and find no reversible error.               Accordingly,

we   affirm   for    the   reasons   stated   by    the     district    court.

Blick v. Long Beach Mortg. Loan Trust 2005-WL3, No. 3:13-cv-

00002-NKM-BWC (W.D. Va. Mar. 29, 2013).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                     2